(*Note: The present application was examined under the AIA  first inventor to file provisions.)
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
The figure descriptions for Figs. 10 and 11 are amended to read as follows:
>> Fig. 10 is an enlarged view of the bone detail portion of the Slow Feeder Bowl indicated in Fig. 2; and
Fig. 11 is an enlarged view of the bone detail portion of the Slow Feeder Bowl indicated in Fig. 2. <<
Any inquiry concerning this communication or earlier communications from the examiner may be directed to SUSAN M LEE whose telephone number is (571)272-6027.  The examiner can normally be reached Monday – Friday, 11:00 AM – 8:00 PM. The examiner’s supervisor, Susan B Hattan can be reached on (571)272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          
/Susan Moon Lee/
            Primary Examiner